Citation Nr: 1202322	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for a left side inguinal hernia with right side scrotum wall weakening with small bulge.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran filed a claim for entitlement to service connection for tinnitus in January 2007.  A statement of the case on this claim was issued in February 2009.  However, the Veteran clarified on his February 2009 appeal, VA Form 9, that he was only appealing the rating he was assigned for a left side inguinal hernia.  As such, the only issue before the Board is listed above.


REMAND

The Veteran is currently service-connected for a left side inguinal hernia with right side scrotum wall weakening.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Following the Veteran's June 2007 VA examination the Veteran submitted a notice of disagreement in August 2007 where he stated that he has suffered from at least 2 ruptures since his in-service hernia surgery.  He also reported periodic throbbing, sharp pains, numbness, and tingling sensations in the general groin area.  When seen in February 2008, he reported that he had left groin pain with radiation into the testes.  On examination, it was noted that his abdomen was tender around the suture area of the inguinal hernia.  The assessment was that he had left groin pain and it was recommended that he undergo a surgical consultation.  There are no records subsequent to this treatment note indicating whether a surgical consultation occurred and if so, what the outcome was.  As discussed below, on remand, outstanding treatment records should be obtained.  Furthermore, as the Veteran alleges a worsening of his condition, another VA examination should be afforded.

The Board notes thus far, the RO has rated the Veteran's service-connected condition under Diagnostic Code 7338, pertaining to inguinal hernia.  On remand, the RO should also consider whether a separate rating is warranted for a surgical scar.  

The Board further notes that the most recent VA treatment records in the claims file are from October 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from October 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from October 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a genitourinary examination to determine the current severity of his left inguinal hernia condition.  The claims folder and a copy of this Remand must be made available.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  In addition to any other opinions, the examiner should specifically address:

a) Whether the Veteran's hernia is recurrent, readily reducible, and well supported by a truss or belt; and

b) Whether the Veteran has a symptomatic surgical scar from his hernia surgery.  The examiner should specifically report all signs and symptoms necessary for rating the scar separately, including but not limited to, the scar's measurement, and whether it is superficial, tender, or unstable.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner concludes that an opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

3.	After the above development is completed and any other development that may be warranted, the AOJ should consider all evidence and readjudicate the claim.  Consideration of a separate rating for scarring should be made.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




